Title: To Benjamin Franklin from Robert R. Livingston, 26 January 1782
From: Livingston, Robert R.
To: Franklin, Benjamin


Dear Sir
Philadelphia 26 Jany 1782
I do myself the honor to enclose you a convention for the Establishment of Consuls, Which has just passed Congress— You will find that you are empowered either to sign it in France, or if any alterations are made, to send it here to be executed; nothing new since I wrote you; We are Still in the Dark with respect to European Intelligence, not having heard from any Gentleman in public character since the 5th of October, When we had a short Letter from Mr Carmichael. I have the honor to be, Sir, with great respect and esteem your Mo. obt. humble Servt
Signed R. R. Livingston
No 8 To the Honorable Benjamin Franklin Esqr.
